DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-33 are pending upon entry of amendment filed on 4/16/19.

Applicant’s election of group I, claims 1-10 with traverse in the reply filed on 12/18/20 has been acknowledged.   

Applicant’s traversal is based on the inventions are clearly related and the ‘049 publication does not teach the special technical features with the claimed invention. 

It is not found persuasive because the prior art ‘049 publication discloses the combination of carnitine reduces viscosity of the antibody concentration at 215mg/ml (see Fig 5-6).  The current application recognizes method of reducing viscosity by combining carnitine with antibody (e.g. pharmacologically active protein as evidenced by claim 2) and unity of invention does not exist under PCT Rule 13.1 and 13.2.

The restriction requirement is still deemed proper and therefore made FINAL.

Accordingly, as the inventions in claims 11-33 do not relate to a single general inventive concept under PCT Rule 13.1, claims 11-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Upon further consideration, the species election requirement has been withdrawn.

Claims 1-10 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 6/5/19 and 7/30/19 have been acknowledged.



5.	Claims 7-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 7.  See MPEP § 608.01(n).  Accordingly, the claims 7-10 have not been further treated on the merits.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites excipients in Markush Group and contains two conjunctions of “and” in lines 6 and 7.  It is not clear whether benzenesulfonic acid and sodium p-toluene sulfonic acid must be present in combination or not as is evidenced by claims 3-6.

Moreover, Claims 3-6 recite “counterion” or  “viscosity reducing excipients” .  However, meglumine in claim 3 appears as both the counterion and the excipient.  Claim 1 allows mixture of viscosity reducing excipients but has no recitation of counterions for specific combinations. Clarification is required. 

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2013/0058958.

The ‘958 publication teaches methods of reducing viscosity by adding ornithine (see Table V, p. 19) with 243mg/ml of antibody.  The reference teachings anticipate the claimed invention.

11.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by WO2009/043049 (IDS reference).

The ‘049 publication teaches methods of reducing viscosity by adding carnitine (Example 7, p. 39-40) with 215mg/ml of antibody.  The reference teachings anticipate the claimed invention.

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2013/0058958 or WO2009/043049 (IDS reference) in view of U.S. Pub 2009/0117097.

The teachings of the ‘958 and ‘049 publication have been discussed, supra.

Claims 3-4 reciting p-toluene sulfonic acid and benzenesulfonic acid are included in this rejection as the ‘958 publication allows addition of pharmaceutically acceptable carriers ([0082-0083]).  

The disclosure of the ‘958 or ‘049 publication differs from the instant claimed invention in that it does not teach the use of meglumine as in claims 3-6 of the instant application. 

The ‘097 publication teaches addition of meglumine in the antibody compositions to reduce aggregates and improve long term stability (Examples 1-5).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add meglumine as taught by the ‘097 publication into the methods of reducing viscosity taught by the ‘958 or ‘049 publications.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of meglumine reduces aggregates and improve long term stability of various concentrations of antibodies.



From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

14.	No claims are allowable.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 12, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644